Citation Nr: 1123242	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana





THE ISSUE

Whether recoupment of the Veteran's separation payment of $67,252.68 is proper.





ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to January 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  


FINDING OF FACT

The Veteran received special separation benefits in the amount of $67,252.68 upon his separation from service in January 2008; entitlement to VA disability compensation was established after September 15, 1981.  


CONCLUSION OF LAW

The recoupment of the Veteran's special separation benefits in the amount of $67,252.68, is proper.  10 U.S.C.A. §§ 1174, 1174a (West 2009); 38 C.F.R. § 3.700 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R § 3.159 (2010), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  

In addition, VA's General Counsel has held that VA is not required under 38 U.S.C. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (June 23, 2004).  

In the present case, the issue before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations, rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable and no further development under the VCAA is required.  

II.  Merits of the Claim 

The Veteran served on active duty in the Air Force from September 1995 to January 2008.  The Veteran's DD Form 214 indicates that he was paid separation pay in the amount of $89,670.24.  The February 2010 statement of the case indicates that the amount to be recouped was $67,252.68, the amount the military paid minus the amount of Federal income tax withheld.  

In this appeal, the Veteran contends that the recoupment of the separation pay is improper because he is repaying the separation pay through an additional commitment of three years service in the Air Force Reserves.  

The recoupment of the Veteran's special separation benefits from his VA disability compensation is statutorily mandated.  Military members are authorized to receive a special separation benefits payment under the authority of 10 U.S.C.A. § 1174a (West 2002).  Such payments are governed by 10 U.S.C.A. § 1174(h)(2) (West 2002).  See 10 U.S.C.A. § 1174(g).  Under 10 U.S.C.A. § 1174(h)(2), a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay.  

The implementing regulation provides that where entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i).  

VA's General Counsel has held that, "[i]n accordance with the provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces."  See VAOPGCPREC 14-92; see also VAOPGCPREC 12-96 (providing that VA is required to recoup from a Veteran's VA disability compensation the amount of non-disability severance pay.)  

The RO granted service connection for multiple disabilities, one of which was compensable, effective January 30, 2008, in an April 2009 rating decision.  In an April 2009 compensation award letter, the RO informed the Veteran that his separation pay would be recouped through the withholding of VA compensation until the full amount of his separation pay is repaid.  

Thus, entitlement to disability compensation was established after September 15, 1981.  Also, special separation benefits were paid to the Veteran under 10 U.S.C.A. § 1174a in January 2008.  As such, VA is required to recoup from the Veteran's compensation the full after-Federal-tax amount of his special separation benefits, which is $67,252.68.  The Board finds that the law, as enacted by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the Veteran's special separation benefits in the amount of $67,252.68, received when he was discharged from service in 2008, by withholding in monthly allotment payments of VA disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5).  

In this case, there is no dispute over the receipt of separation pay.  The Veteran's disagreement is with the law itself.  In an August 2007 statement, he indicated that "it would be a grave injustice if my VA benefits were being withheld until my severance pay is recouped."  Nonetheless, unless and until VA receives notice that the Veteran's separation pay has been recouped by or repaid to the service department, the law in this case is clear - there is no other option but to apply the plain meaning of the statute.  Thus, as VA does not have any discretion in the recoupment of the special separation benefits, the Veteran has not stated a claim upon which relief may be granted, and the claim must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered and is sympathetic to the Veteran's argument as to the basic inequity of his situation, but the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992).  

In this regard, neither the Board nor the United States Court of Appeals for Veterans Claims (Court) can provide equitable relief.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C. § 503(a) to provide equitable relief at his discretion).  However, the appellant is hereby advised that he is free to directly petition the Secretary of VA for the exercise of his discretionary authority to provide equitable relief under 38 U.S.C. § 503.  See 38 C.F.R. § 2.7 (2010); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Zimmick v. West,11 Vet. App. 45, 50-51 (1998); Moffit, 10 Vet. App. at 225 (citing, inter alia, Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992) (holding that section 503(a) authorizes the Secretary of VA to grant relief that is equitable in nature as distinct from the Secretary of VA's authority, exercised through Board, to determine entitlement to benefits under law)); Erspamer v. Brown, 9 Vet. App. 507, 512 (1996) (holding that, because authority to grant equitable relief under section 503 is discretionary with Secretary, that authority does not provide an appropriate ground for the Court [or, by extension, the Board] to use as basis for a remand to a subordinate forum for its consideration).  


ORDER

The recoupment of special separation benefits by withholding VA disability compensation benefits was proper and the appeal is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


